                               Case 2:21-mj-00512 Document 1 Filed 03/22/21 Page 1 of 53
                                                          Robert E. Eckert)
$2 5HY &ULPLQDO&RPSODLQW DSSURYHGE\$86$                           21-030


                                             81,7('67$7(6',675,&7&2857
                                                                                     IRUWKH
                                                               (DVWHUQ'LVWULFWRI3HQQV\OYDQLD

                     8QLWHG6WDWHVRI$PHULFD
                                Y
                                                                                                  &DVH1R 21-512-M
                               Nasser McFall



                                Defendant(s)


                                                              CRIMINAL COMPLAINT
            ,WKHFRPSODLQDQWLQWKLVFDVHVWDWHWKDWWKHIROORZLQJLVWUXHWRWKHEHVWRIP\NQRZOHGJHDQGEHOLHI
2QRUDERXWWKHGDWH V RI                Oct. 28, 2020 through Mar. 2, 2021 LQWKHFRXQW\RI                              Philadelphia       LQWKH
       Eastern              'LVWULFWRI                Pennsylvania                 WKHGHIHQGDQW V YLRODWHG

               Code Section                                                                         Offense Description
 18 U.S.C. 844(n)                                           Conspiracy to maliciously damage property used in interstate commerce by
                                                            means of an explosive




            7KLVFULPLQDOFRPSODLQWLVEDVHGRQWKHVHIDFWV
 See attached affidavit




            ✔ &RQWLQXHGRQWKHDWWDFKHGVKHHW
            u

                                                                                                                   /s Joseph Mangoni
                                                                                                                   Complainant’s signature

                                                                                                                     Joseph Mangoni
                                                                                                                    Printed name and title

6ZRUQWREHIRUHPHDQGVLJQHGLQP\SUHVHQFH


'DWH              Mar. 22, 2021                                                                                   /s Richard A. Lloret
                                                                                                                      Judge’s signature

&LW\DQGVWDWH                                 Philadelphia, PA                                      Hon. Richard A. Lloret, U.S. Magistrate Judge
                                                                                                                    Printed name and title
               Case 2:21-mj-00512 Document 1 Filed 03/22/21 Page 2 of 53




                               AFFIDAVIT IN SUPPORT OF
                        AN APPLICATION FOR ARREST WARRANTS

          I, Joseph Mangoni, being first duly sworn, hereby depose and state as follows:

                       INTRODUCTION AND AGENT BACKGROUND

          1.     I am a Special Agent with the United States Department of Justice, Bureau of

Alcohol, Tobacco, Firearms & Explosives (ATF) and have been since September 2001. During

my career, I have been assigned to various investigative groups, to include the following, all in

Philadelphia, PA: Firearms Trafficking Task Force; Violent Crime Impact Team, High Intensity

Drug Trafficking Area (HIDTA) Task Force; Firearms Enforcement Group and the Crime Gun

Intelligence Group (CGIC). Currently, I am assigned to the ATF Philadelphia Arson and

Explosives (A&E) Task Force, which is a task force consisting of ATF Special Agents,

Philadelphia Police Department (PPD) Detectives and Philadelphia Fire Department (PFD) Fire

Marshal’s Office (FMO) investigators. One of the Task Force’s purposes is to investigate the

illegal possession, use or transfer of “illegal explosive devices” or “improvised explosive devices

(IED)”. I am also a part-time member of the ATF National Response Team (NRT), which

investigates large-scale fire and explosive incidents around the country. I have conducted or

participated in hundreds of investigations relating to potential violations of the federal firearms,

narcotics and tax laws. Since October 2017, I have been assigned to numerous arson and

explosive investigations in both the Philadelphia, Pennsylvania area and around the United

States.

          2.     I make this affidavit in support of an application for arrest warrants for Kamar

THOMPSON and Nasser McFALL for violations of Title 18 U.S.C. § 844 (n) (conspiracy to use

explosives to damage property which affects interstate commerce).
             Case 2:21-mj-00512 Document 1 Filed 03/22/21 Page 3 of 53




       3.      Based on my training and experience and the facts set forth in this affidavit, there

is probable cause to believe that Kamar THOMPSON, Nasser McFALL and Person #1 have

conspired to use explosives to maliciously damage Automated Teller Machines (“ATMs”) in

violation of Title 18 U.S.C. §§ 844(i) and (n). The information contained in this affidavit is

known to me personally or has been relayed to me by other law enforcement officers, or

individuals assisting law enforcement. Because this affidavit is being submitted for the limited

purpose of securing arrest warrants, I have not included every fact known to me concerning this

investigation. I have set forth only the facts that I believe are necessary to establish probable

cause to obtain the requested warrants.

                                           OVERVIEW

       4.      ATF’s Arson and Explosives Task Force has been investigating a significant

number of Automated Teller Machine (ATM) Explosions. Specifically, investigators became

aware of ATM explosions committed by a group of individuals using the same methods and

wearing vests and hard hats typically used in construction work. The targeted ATMs were

located inside Wawa convenience stores, a Target retail store, and two (2) freestanding Wells

Fargo Bank ATMs. The perpetrators of these crimes have blown up seven (7) machines using an

“M-type” illegal explosive devices to steal the money contained in the machine. The individuals

worked together to successfully breach the safe of the ATM and steal money at least four times,

resulting in losses more than $400,000.

       5.      Wawa is a convenience store that offers built-to-order foods, beverages, coffee,

fuel services, and surcharge-free ATMs. Wawa has stores located in Pennsylvania, New Jersey,

Delaware, Maryland, Virginia, Florida, and Washington, D. C. All ATMs housed in Wawa

stores discussed below were owned by PNC Bank.
                                                  2
            Case 2:21-mj-00512 Document 1 Filed 03/22/21 Page 4 of 53




       6.      Target Corporation is a Minneapolis, Minnesota based retailer with stores

throughout the United States. The ATM destroyed in the Target store, described in more detail

below, was owned by Capital One Bank.

       7.      Wells Fargo and Company is a diversified, community-based financial services

company with over seven thousand locations throughout the United States, which owns and

operates over 13,000 ATMs.

       8.      Wawa, Target, PNC, Capital One Bank, and Wells Fargo, are all businesses

which, at the time these ATMs were destroyed with explosives, were engaged in and affecting

interstate commerce by providing customers with goods, services and currency, from states other

than the Commonwealth of Pennsylvania. Through my training and experience, I am aware that

ATMs, such as those discussed in this affidavit, are devices that hold United States currency that

may be accessed by a user through electronic telecommunications from the ATM to an ATM

users’ financial institution to enable the user to obtain and in some machines deposit currency.

The ATM’s rely on electronic interstate communications to perform their functions of receiving,

documenting, and disbursing funds, and thus are devices that are engaged in and affect interstate

commerce.

       9.      The illegal explosive devices used in the crimes committed in this investigation

are also known as “M-type Devices.” These devices range from an M-80 to an M-1000. M-

1000s are commonly referred to as a “quarter or half stick of dynamite.” These devices

generally consist of a heavy cardboard tube, sealed at both ends, filled with an explosive material

with a piece of hobby fuse inserted into the tube. The devices function by applying an external

heat source, such as a match or flame, to the fuse. The most common energetic material found

inside the devices is flash powder, a perchlorate/chlorate chemical explosive mixture. These
                                                 3
              Case 2:21-mj-00512 Document 1 Filed 03/22/21 Page 5 of 53




devices carry enough explosives to cause serious bodily injury and in certain cases death. The

devices are not legally manufactured, sold, or imported in the United States and are classified as

Illegal Explosive Devices under federal law.

        10.     The individuals and locations discussed in the following paragraphs do not

comprise a complete list of all the suspects and locations involved in the criminal activity that

have been identified as part of this investigation. Rather, the individuals discussed below merely

constitute the focus of this affidavit.

                                      Nasser McFALL and Person #1

        11.     Nasser MCFALL, whose Date of Birth is April 6, 1999 is a twenty-one (21) year

old male. The investigation has revealed MCFALL sometimes stays at 731 Plumtree Lane,

Claymont, Delaware, 19703, a family residence. His address of record, according to his

Pennsylvania Driver License, is 737 Cypress Street, Yeadon, PA 19050. An NCIC Criminal

History shows juvenile arrests for MCFALL. The 731 Plumtree Lane, Claymont, Delaware has

been identified as a “split-level” twin residence connected to the residence next-door (733

Plumtree Lane). The McFALL family residence has a garage and solar panels affixed to the

roof. A check of vehicles registered to MCFALL show that he has a 2015 Ford Fusion, PA

License Plate LJJ-6920, VIN# 3FA6P0HD0FR306790 registered to 737 Cypress Street, Yeadon,

PA.

        12.   As part of this investigation, we obtained police reports related to McFALL and

Person #1. Most of the police reports were obtained from the State of Delaware and police

departments (PD) located in Delaware County, Pennsylvania. These PDs include the Yeadon

Police Department, the Upper Darby Police Department, and the Upper Chichester Township


                                                 4
               Case 2:21-mj-00512 Document 1 Filed 03/22/21 Page 6 of 53




Police Department. There reports provided valuable information that demonstrated connections

between Nasser McFALL and Person #1, which include, but are not limited to the following:

           •    On December 13, 2015, the Yeadon Police Department (YPD) was
                dispatched to 406 S. Union Avenue for a report of a missing person.
                Officers were met by Tracy Tidwell, who reported her son, Person #1,
                missing.
           •    On February 16, 2017, Kenneth Hilliard of 6015 W. Thompson Street, in
                Philadelphia, Pennsylvania, filed a police report. In the report, Hilliard
                indicated his stepfather, Rubin Tidwell lives at 406 S. Union Avenue, along
                with Hilliard’s mother, Tracy Tidwell.
           •    On September 5, 2017, the Upper Darby PD conducted a vehicle
                investigation where Person #1 and Nasser McFALL were driving in a
                vehicle together. According to the report, Person #1 was arrested during
                the incident for providing false information to law enforcement.
           •    On April 19, 2018, the Upper Darby PD conducted a vehicle investigation
                where Person #1 was in a black Acura, owned by Tracy Tidwell.
           •     On December 28, 2018, the Upper Darby PD contacted Person #1 during
                another vehicle investigation, inside a black 2014 Chevrolet owned by
                Tracey Edmondson-Tidwell.
           •    According to court records, the Delaware State Police reported that on
                October 1, 2019, McFALL was investigated driving in a black 2014
                Chevrolet Impala, PA License Plate KZL-2422 owned by Tracy Tidwell
                (Person #1’s mother). According to the police report, phone number 267-
                624-8580 is listed for McFALL. This is the same vehicle that Person #1
                was in when the Upper Darby PD investigated him in December 2018.
           •    On November 14, 2019, the Delaware State Police investigated McFALL
                while driving a red 1996 Honda Accord, DE License Plate XP709426.
                According to that police report, phone number 267-624-8580 is listed for
                McFALL.
           •    On December 2, 2019, the Yeadon PD conducted a vehicle investigation of
                a vehicle driven by Person #1 and owned by Tracey Tidwell.

The information in these reports established that from as far back as 2017, McFALL and

Person #1 were closely associated, that Person #1 used phone number 267-624-8580, and

that Person #1 was related by blood or marriage to Kenniyah Hilliard, who lives at 2820

Chichester Avenue, in Upper Chichester, Pennsylvania. This location is where

THOMPSON’s car was found after the November 5, 2021, Wawa incident, described as

                                                5
             Case 2:21-mj-00512 Document 1 Filed 03/22/21 Page 7 of 53




Scene #5. (See paragraph 40-41). Hilliard and Person #1 also travelled together and were

in contact by phone. (See paragraph 70).

       13.     On September 25, 2020, the Upper Chichester Police Department

responded to a report of a burglary at the Boothwyn Court Apartments, located at 2820

Chichester Avenue, in Upper Chichester, Pennsylvania. During the burglary investigation,

police contacted Kenniyah Hilliard from Apartment D-9. Hilliard provided the police her

contact number of 484-479-4916. This apartment complex is where Kamar

THOMPSON’s gold Chevrolet Malibu was recovered by police on November 6, 2020.

(See paragraphs 43).

                                     Kamar THOMPSON

       14.     Kamar THOMPSON, also known as Kamar Marshall, is a thirty-four (34) year-

old male. THOMPSON was living at 601 Magee Avenue, First Floor, in Philadelphia,

Pennsylvania, prior to his arrest by Philadelphia Police on January 28, 2021. This address is his

address of record on his Pennsylvania Driver’s License. THOMPSON has two felony

convictions, both for firearms offenses. On January 29, 2021, I arrested THOMPSON based on

a federal complaint that charged him with one count of possession of ammunition by a felon. On

February 23, 2021, THOMPSON was charged by indictment with two counts of violating Title

18 U.S.C. 922 (g) (1) (possession of a firearm and ammunition by a felon). THOMPSON has

been in federal custody since January 29, 2021. Employment queries for THOMPSON show

that he has no current employment or current wages and has not had any reported income or

wages since late 2019.

       15.     On December 3, 2020, ATF investigators surreptitiously placed a stationary,

visually recording, surveillance platform around 601 Magee Avenue, Philadelphia, Pennsylvania.
                                                6
               Case 2:21-mj-00512 Document 1 Filed 03/22/21 Page 8 of 53




The video recorder was set up to record the outside property and curtilage of 601 Magee Avenue,

the residence of Kamar THOMPSON. The surveillance platform recorded, among other things,

the presence of a black Chevrolet Impala, PA License Plate LJT-0914. Between December 3,

2020 and January 28, 2021, investigators observed Kamar THOMPSON coming and going from

601 Magee Avenue and the black Chevrolet Impala multiple times. We observed THOMPSON

driving the vehicle and using it to store items that THOMPSON would retrieve and bring into his

house.

         16.    On January 24, 2021, Philadelphia Police Department Officers (PPD) responded

to a reported burglary at 601 Magee Avenue, Philadelphia, Pennsylvania. When they arrived, the

officers were met by Kamar THOMPSON who reported that unknown persons entered his house

without permission and stole a PlayStation 5, a laptop and clothing valued at $2,900.

THOMPSON provided his cell number as 267-881-6008. I believe, based on the investigation,

that this number is a different number than the number THOMPSON was using while he

conspired with others to use explosive to break into ATMs.

         17.    A check of PPD records showed that on January 1, 2020, a female victim of

assault reported that her ex-boyfriend, Kamar THOMPSON, physically assaulted her and stole

her belongings and her vehicle. On January 4, 2020, PPD Officers arrested THOMPSON at his

residence, 601 Magee Avenue, in Philadelphia, for Aggravated Assault, Robbery and other

charges.

                       FIREARMS AND AMMUNITION INVESTIGATION

         18.    On January 28, 2021, PPD Officer Sean Burgess, assigned to the Philadelphia

Police Department’s 2nd District was working in full uniform in a marked police car with his

partner when they became aware of a bench warrant for Kamar THOMPSON. While in the area
                                                7
             Case 2:21-mj-00512 Document 1 Filed 03/22/21 Page 9 of 53




investigating his residence of record, officers observed a black Chevrolet Impala, later found to

be bearing Pennsylvania License Plate LJT-0914, pull up and park in front of 600 Magee

Avenue. The officers observed a male they recognized as THOMPSON leave the vehicle and go

up the stairs to the front door of 601 Magee Avenue and enter the residence. Law enforcement

observed THOMPSON carrying a satchel type bag slung around his shoulder when he got out of

the black Impala. The officers got out of their car, knocked on the exterior door and were invited

into a common vestibule area by someone other than THOMPSON. The Officer yelled “hello”

into the first-floor apartment door, which was open. A male voice answered “here.” Officer

Burgess entered the apartment and saw THOMPSON standing inside with the satchel bag still

around his shoulder. The officer, knowing there was a bench warrant for THOMPSON, placed

him into custody. PPD officers then searched THOMPSON, incident to his arrest. During the

search of THOMPSON, officers found a Glock .45 caliber magazine loaded with six (6) live .45

caliber rounds of ammunition inside the satchel bag. Also located in the satchel, was a stack of

$20 bills with a rubber band around it totaling $1,340, a Red Apple iPhone and a wallet with his

Pennsylvania Identification Card. They did not find a firearm inside the satchel.

       19.     The license plate on the black Chevrolet Impala that the officers saw

THOMPSON driving was not registered, in that there was no record found for the car. In

accordance with PPD policy, the car, pursuant to 75 Pa. CSA. § 6309.2, was impounded. During

the required inventory they conducted before it was to be towed, the officers saw an H&R, .22

caliber revolver, Model Young America Double Action, with unknown serial number loaded

with six (6) rounds of .22 caliber ammunition in the center console. The officers provided this

firearm, along with a large set of keys on a key ring recovered during THOMPSON’s arrest to

ATF at our request. The officers also observed large bags of clothes and multiple cellular
                                                 8
             Case 2:21-mj-00512 Document 1 Filed 03/22/21 Page 10 of 53




phones in the vehicle. Officers held the car for a pending federal search warrant. The subject

vehicle was then taken to a secure law enforcement facility. A federal search warrant was

obtained for the Impala (See paragraph 22).

       20.     Following the events described above, law enforcement obtained a search warrant

for 601 Magee Avenue, in Philadelphia. On January 28, 2021, members of PPD Major Crimes

and ATF agents searched 601 Magee Avenue, First Floor Apartment, in Philadelphia, for

evidence of firearms violations. During the initial entry into the residence, ATF investigators

observed that THOMPSON’s residence was in disarray and appeared to have been ransacked

prior to their search. During the search, a Glock, .45 caliber semi-automatic pistol, Model 39,

bearing serial number HCM237, loaded with eleven (11) rounds of ammunition was recovered in

the rear bedroom of the apartment inside the top drawer of a small piece of furniture. The

firearm is listed in NCIC in stolen status. Additionally, one (1) .32 caliber round of loose

ammunition was recovered on the living room floor of the residence. The search did not

produce any .32 caliber firearms. I also note that the loaded magazine recovered by PPD

officers in THOMPSON’s satchel bag is a Glock magazine, which matches the type of firearm

officers found in the bedroom. Investigators found and documented a pair of sneakers in

THOMPSON’s residence that are similar in color and design to those seen worn by a suspect in

surveillance video of an explosives’ incident at a Target store on October 28, 2020. These

sneakers were documented and not seized because they were outside the scope of the warrant for

this residence (See below photo).




                                                 9
             Case 2:21-mj-00512 Document 1 Filed 03/22/21 Page 11 of 53




       21.     On January 28, 2021, officers recovered one red Apple I-phone from

THOMPSON’s satchel bag. The officers reported seeing cell phones in THOMPSON’s

vehicle. These phones were later recovered during a search of THOMPSON’s vehicle. (See

paragraph 22). On January 29, 2021, I obtained a federal arrest warrant for Kamar

THOMPSON charging him with one count of Title 18 U.S.C. 922 (g) (1) (possession of a

firearm and ammunition by a felon). I, along with an ATF Task Force Officer arrested

THOMPSON and transported him to the Lehigh County prison, where he remains

today. Included in THOMPSON’s property when I transported him was a chrome and silver I-

Phone with a green rubber case. I know, based on my training and experience that individuals

involved in criminal conspiracies such as the one described in this affidavit use multiple phones

to evade law enforcement and layer their involvement in a criminal conspiracy.




                                                10
             Case 2:21-mj-00512 Document 1 Filed 03/22/21 Page 12 of 53




                 KAMAR THOMPSON - VEHICLE SEARCH WARRANT

       22.     On February 4, 2021, I obtained a search warrant from the Honorable Richard A.

Lloret for a 2016 black Chevrolet Impala, VIN# 1G1105SA7GU135379. On February 5, 2021,

members of the ATF Philadelphia Arson & Explosives (A&E) Task Force conducted the search

of the black Chevrolet Impala with a Pennsylvania license plate of LJT-0914. We found several

items of evidence including a set of three silver and black keys marked “Chateau” that were

identified as keys used for a lock, typically used at a storage locker facility. We recovered a

business card for a Public Storage Facility, located in Bucks County, Pennsylvania. Agents also

found a pair of black Adidas sweatpants. (See photograph below).




       23.     We also found four (4) cellular phones in his car: a grey Verizon E-Talk flip

phone, a black UMX Smart Phone, a black “BLU” Smart Phone and a black I-Phone, Model

A1660, and a white Samsung handheld video recorder, Model HMX-F90 with micro SD


                                                 11
              Case 2:21-mj-00512 Document 1 Filed 03/22/21 Page 13 of 53




memory card and an HD-USB Power Charger Wifi Camera and 32 GB SDHC memory card.

Lastly, we found two (2) GPS trackers (one in the store purchase box; one out of store purchase

box with charger attached), multiple receipts for purchases of luxury designer items from

Neiman Marcus and Louis Vuitton. Some of the receipts included THOMPSON’s name and

dates of purchases that were during this conspiracy.

              NFA and FEL QUERIES for EXPLOSIVES; INTERSTATE NEXUS

       24.      On December 16, 2020, ATF Investigators received results from the ATF

National Firearm Registration and Transfer Record (NFRTR) showing that Kamar THOMPSON

and Nasser McFALL do not have any National Firearms Act (NFA) weapons registered in the

NFRTR.

       25.      On December 16, 2020, ATF Investigators received results from ATF Industry

Operations, who maintain and ensure compliance with Federal Explosive Licenses (FEL) and/or

Permits to legally possess or use explosives. The results of this query show that Kamar

THOMPSON and Nasser McFALL do not have any FELs or Permits registered to any of their

residences.

       26.      On January 28, 2021, I conducted interstate nexus determinations on the .45

caliber ammunition recovered loaded in the Glock magazine recovered inside THOMPSON’s

satchel bag and the Glock .45 pistol located in THOMPSON’s residence because I am a certified

interstate nexus expert. I determined that the ammunition recovered in the magazine and the

firearm recovered from the residence were not manufactured in the Commonwealth of

Pennsylvania, therefore by virtue of their possession in Pennsylvania, they traveled in interstate

commerce. As a convicted felon, THOMPSON is legally prohibited from possessing any

firearms or ammunition under Title 18 U.S.C § 922 (g) (1).
                                                12
             Case 2:21-mj-00512 Document 1 Filed 03/22/21 Page 14 of 53




                        THE EXPLOSIVES ATM INVESTIGATION

       27.     Approximately 25 explosives incidents occurred between October 2020 and

December 2020, in and around Philadelphia during a period of civil unrest. I have been working

with ATF investigators to identify those responsible for approximately seven (7) of these crimes

that we believe are related because similar methods were used by individuals who we believe

were working together, based on the evidence we marshalled so far 1. In the summaries included

here, I have not included every fact about these violations of Title 18 U.S.C. §§ 844 (i) and (n).

In each of the explosives’ scenes listed below, agents collected evidence at the scene and

submitted it for forensic testing. All the lab reports that we have received to date have given a

positive indication for the presence of a perchlorate/chlorate explosive mixture. In addition,

investigators recovered a green bag from THOMPSON’s vehicle that the ATF Forensic

laboratory determined contained explosive residue. This bag resembles a green bag observed on

the surveillance video depicting Scene #4. (See paragraph 39)

             Scene #1- 2701 Castor Avenue, Philadelphia, PA (October 28, 2020)

       28.     On October 28, 2020, PPD officers received reports of multiple individuals

looting the Target store at 2701 Castor Avenue and using explosive devices to steal contents

from the ATM located inside the store.

       29.     On November 2, 2020, ATF’s Arson & Explosive Task Force members

responded to 2701 Castor Avenue, Philadelphia, Pennsylvania to conduct a limited post blast

examination of a damaged ATM. Several pieces of cardboard debris were observed and



1
  Recently, on March 2, 2021, an ATM explosion occurred in Chestnut Hill section of
Philadelphia, Pennsylvania that we believe might have been committed by McFALL, Person #1,
and unknown persons.
                                                 13
           Case 2:21-mj-00512 Document 1 Filed 03/22/21 Page 15 of 53




recovered in and around the front of the ATM’s location. Thermal damage was also observed on

the ATM housing as well as the exterior metal ATM door located at the front of the machine.




                      2701 Castor Avenue, Philadelphia- Target Damaged ATM




                                              14
             Case 2:21-mj-00512 Document 1 Filed 03/22/21 Page 16 of 53




                             Thermal and Blast damage to Capitol One ATM

       30.     Investigators obtained surveillance video from the Target which showed that on

the morning of the ATM explosion, two suspects enter the store, obtain a shopping cart, and steal

various items, to include what appears to be cases of diapers and a baby car seat. They approach

the ATM and try to break into it before leaving the store pushing a shopping cart with their

stolen goods out of exterior camera view. A short time later, one of the men and another person

wearing sneakers similar to those observed in Kamar THOMPSON’s house (See paragraph 20)

get out of a dark or grey colored Nissan Altima that pulls up to an unlocked non-public

entrance. The two suspects get out of what appears to be the passenger side of the Nissan and

enter the store. One of the suspects finds a store issued yellow safety coat on the floor near the

Target service desk and puts it on. These suspects go to the ATM, where one of them places an

explosive device into the machine and attempts to light it. After a failed attempt, the same

suspect, who is wearing the sneakers like those observed at THOMPSON’s residence, lights the

device again. Both suspects run and an explosion occurs. The suspects run back to the machine,

appear to pick up money and put it into a box. They quickly leave the store with the box, run out

the same door they entered the building, and get into the Nissan Altima, fleeing the store. The

photos of this incident and evidence related to this incident appear below.




                                                 15
Case 2:21-mj-00512 Document 1 Filed 03/22/21 Page 17 of 53




                            16
Case 2:21-mj-00512 Document 1 Filed 03/22/21 Page 18 of 53




       Sweatpants Recovered during Search of black Impala




                              17
             Case 2:21-mj-00512 Document 1 Filed 03/22/21 Page 19 of 53




                  Shoes Documented during Search at THOMPSON Residence

       31.     Investigators contacted Capitol One Bank, who stated the total cash stolen from

the machine was approximately $39,628. The cost of the replacement of the ATM is

approximately $50,000.

               Scene #2- 3230 Richmond Street, Philadelphia, PA (October 29, 2020)

       32.     On October 29, 2020, members of the PPD Bomb Disposal Unit and ATF Arson

& Explosive Task Force members responded to a Wawa convenience store located at 3230

Richmond Street, Philadelphia, Pennsylvania for a report of an explosion. Upon arrival,

investigators observed two (2) PNC Bank ATMs had sustained significant explosive damage.

One of the ATM’s exhibited heavier explosive damage and appeared to have money stolen from

the safe inside the machine.




                                               18
Case 2:21-mj-00512 Document 1 Filed 03/22/21 Page 20 of 53




Two PNC ATMs with blast damage-3230 Richmond Street, Philadelphia




Photo taken by PPD BDU prior to scene processing-3230 Richmond St.

                               19
             Case 2:21-mj-00512 Document 1 Filed 03/22/21 Page 21 of 53




       33.     Investigators spoke with a Wawa area manager who advised that he received an

alarm alert around 2:00 a.m. for glass breaking at the store. The manager then indicated that

within a minute or two of the first alarm, he received a secondary fire alarm alert. The manager

stated that he arrived at the store at approximately 7:30 a.m. and observed money on the floor in

the vestibule as well as on the floor in front of the ATM. The manager stated that money had

been blown everywhere in the store to include the Express Food Case near the machines. The

manager also indicated that he observed items that the suspects left behind. The manager stated

he collected the items (using latex Wawa deli-gloves), to include a white hard hat marked

“Milwaukee” described below, and placed them into a cardboard box, which he provided to

investigators. Investigators observed a yellow DeWalt Pry Bar, a black or dark facemask of

some sort and a white hard hat marked “Milwaukee.” The manager also pointed out a long

black, steel pole that the suspects left behind as well. The suspects were able to totally breach

the safe to one ATM and steal a large amount of money.

       34.     Investigators reviewed Wawa surveillance video, which captured the explosion.

The video shows, at approximately 1:43 a.m., three males broke the front glass door and entered

the store. Two of the males, who were both dressed in construction vests went directly to the

ATM. The third male went toward the center of the store where the cash register was located.

The males wearing the construction vests are seen placing what appears to be an illegal explosive

device into the ATM closer to the PA lottery machine and the ATM explodes. One of the males

wearing a construction vest is also wearing a white hard hat with markings on the side of the

helmet. As this male was attempting to breach the ATM, the hard hat fell off his head and into

an adjacent trash-can and was left behind. The males are observed putting large amounts of

money into a Wawa trashcan. The males then place another device into the second ATM, which
                                                 20
             Case 2:21-mj-00512 Document 1 Filed 03/22/21 Page 22 of 53




is followed by a second explosion. The males then leave the store toward some vehicles parked

on the north end of the Wawa parking lot. A dark colored or grey Nissan Altima is seen on

video fleeing the scene. The video also shows that later another individual, a white male, entered

the store later and stole some of the cash left behind by the individuals who destroyed the ATMs.




       35.     A bank loss statement was obtained from PNC bank showing that $150,610 was

stolen from one of the machines. The second ATM was not breached entirely. The explosive

blasts caused $10,000 in damage to the machines.

       36.     PPD Crime Scene Unit (CSU) processed the recovered “Milwaukee” hard hat for

latent prints. PPD CSU recovered four (4) latent prints from the hard hat left behind by the


                                                21
              Case 2:21-mj-00512 Document 1 Filed 03/22/21 Page 23 of 53




suspects. The recovered latent prints were processed through the Automated Fingerprint

Investigative System, (AFIS), which resulted in a positive result, indicating that all the

fingerprints belonged to Person #1. 2

              Scene #3- 3230 Richmond Street Philadelphia, PA (October 31, 2020)

        37.     On October 31, 2020, at approximately 3:05 a.m., two males entered the Wawa

convenience store located at 3230 Richmond Street, Philadelphia, Pennsylvania (the same store

as described in Scene #2 above). Video shows the two males 3 approached from the rear of the

store. One male, a thin individual, who was dressed in a dark hooded sweatshirt, a dark mask,

light-colored gloves, and dark pants, carried a dark crowbar. The other male wore light-colored

pants, a light-colored mask, gloves, a yellow and orange construction vest overlaying a dark

hooded sweatshirt, and a fedora-type hat. The two males forced their way through an outer door

and entered the store vestibule. After peering inside the store in the direction of store ATMs, the

males left the vestibule and returned to the parking lot. The males walked to the rear of the

Wawa, out of view. A short time later, a gold Chevrolet Malibu with an illegible Pennsylvania

license plate is seen on the surveillance video headed south on Emery Street. Nothing was taken

in this incident.




2
 Person #1 owns a dark grey Nissan Altima.
3
 McFALL was in Florida between October 30 and November 2, 2021, so he could not have
participated in the burglary of the Wawa on Richmond Street described as Scene #3 and the
arson of the ATM at the Wawa on Roosevelt Boulevard described as Scene #4.
                                                 22
             Case 2:21-mj-00512 Document 1 Filed 03/22/21 Page 24 of 53




                     Two Males at Wawa - 3230 Richmond Street, Philadelphia, PA

                Scene #4- 7001 Roosevelt Blvd. Philadelphia, PA (October 31, 2020)

       38.     On October 31, 2020, at approximately 4:20 a.m., shortly after the burglary at the

Wawa at 3230 Richmond Street, PPD officers responded to a report of a burglary at the Wawa

store located at 7001 Roosevelt Boulevard, in Philadelphia. Upon arrival, officers observed

significant structural and thermal damage to one of the two PNC Bank ATM’s inside the store.

PPD BDU personnel responded and conducted a post-blast investigation (See below photos).

According to Wawa, the money inside the ATM had been removed by store employees when the

store closed, prior to the explosion on October 31, 2020.




                                                23
Case 2:21-mj-00512 Document 1 Filed 03/22/21 Page 25 of 53




       Two PNC Bank ATMs- 7001 Roosevelt Blvd. Philadelphia, PA




                  ATM located at 7001 Roosevelt Blvd.



                              24
             Case 2:21-mj-00512 Document 1 Filed 03/22/21 Page 26 of 53




       39.     Investigators obtained surveillance video from the Wawa, which captured two

males get out of a gold Chevrolet Malibu, walk to the rear entry door of the Wawa and force

entry into the convenience store. One of the males is wearing a construction vest and a fedora

type hat and a carrying a green bag. The two males approach the area of the ATM’s then move

away. Several moments later, the cameras are seen shaking and a cloud of white smoke appears,

indicating an explosive event occurred. The two males returned, inspected the ATM, and fled

from the Wawa. The two males entered the gold Chevrolet Malibu that was waiting for them

and the gold Chevrolet Malibu fled the parking lot. Based on the investigation, I believe at least

one other person was left in the vehicle to be the getaway driver. The clothing worn by both men

appears identical to the clothing worn by the suspects observed at the Richmond Street Wawa

less than two hours earlier.




                                                25
Case 2:21-mj-00512 Document 1 Filed 03/22/21 Page 27 of 53




                            26
             Case 2:21-mj-00512 Document 1 Filed 03/22/21 Page 28 of 53




             Scene #5- 301 Ridge Road, Claymont, Delaware (November 5, 2020)

       40.     Surveillance video shows that on November 5, 2020, at approximately 4:21 a.m.,

a gold Chevrolet Malibu pulled into the parking lot of the Wawa located at 301 Ridge Road, in

Claymont, Delaware, which, unlike the other businesses mentioned above, was open for

business. 4 Two males wearing dark pants, dark masks, dark hooded sweatshirts, and

construction yellow/orange reflective vests, exit the passenger side of the Malibu, which

remained in the parking lot. Based on the investigation, I believe at least one other person was

left in the vehicle to be the getaway driver. The men resemble those in the other incidents with

similar body types and clothing. Video shows one of the males wearing a fedora-style hat and

gloves that are like those worn at the 7001 Roosevelt Boulevard Wawa. This male is also

carrying an orange or red, duck-billed crowbar, which he takes into the open business. The

Wawa was staffed by at least two (2) employees at the time of the incident. At least one of these

employees was serving customers just prior to the two males entering the store.

       41.     The victim employees stated two unknown suspects entered the business wearing

black clothing with reflective construction vests and armed with pry bars. One of the suspects

went directly to an ATM, while the other suspect approached the employees brandishing a pry

bar ordering them to comply with his demands. This male left a plastic trash bag on or near the

center counter area of the Wawa where he had corralled the employees. He demanded the

victim’s cellular phones and stated, “we’re not going to hurt you, we’re only here for the ATM.”


4
 Investigators also recovered additional surveillance video from another Wawa located at 601
Naamans Road, Claymont, Delaware, minutes from the Wawa at 301 Ridge Road. The video
depicts a gold Chevrolet Malibu drive through the parking lot of the Wawa approximately one
hour before it is observed in surveillance video driving into the Wawa parking lot at 301 Ridge
Road. The vehicle pulls up to a gas pump at the Naamans Road Wawa and sits idle for a few
minutes but no gets out of the car while they are at the gas pump.
                                                27
            Case 2:21-mj-00512 Document 1 Filed 03/22/21 Page 29 of 53




An explosion occurred. The employees reported that the males checked the ATM and ran out

the front doors. Surveillance video shows that the males approached the ATM and ran away

from it, with one holding his ears. A short time later, an explosion occurs. The males return to

the ATM and then fled the store with the orange/red crowbar. The safe in the machine was not

breached so they were unsuccessful in stealing the money. The males returned to the gold

Chevrolet Malibu and the brake lights of the Malibu activated as the males approached it. The

Malibu, which appears to have a Pennsylvania license plate, pulled out of the parking lot with its

headlights off at approximately 4:38 a.m. and traveled in the direction of Interstate 95 North, a

highway that leads to Pennsylvania.




                                                28
                Case 2:21-mj-00512 Document 1 Filed 03/22/21 Page 30 of 53




                          The two males at 301 Ridge Rd, Claymont, DE.

          42.     On November 5, 2020, an ATF Bomb Technician and bomb technicians from the

Delaware State Police, conducted a post-blast investigation of the ATM at the Claymont Wawa.

The machine was heavily damaged and parts of it exhibited thermal and soot damage.

Investigators recovered red cardboard debris and red plastic that appeared like the materials

recovered from the Wawa on Roosevelt Boulevard. Delaware State Police crime scene units also

recovered a dark colored plastic trash bag left at the store by one of men who committed these

crimes.




                           PNC Bank ATM-301 Ridge Rd. Claymont, DE




                                                29
              Case 2:21-mj-00512 Document 1 Filed 03/22/21 Page 31 of 53




                         PNC Bank ATM-301 Ridge Rd. Claymont, DE

        43.     On November 5, 2020, the Upper Chichester Police Department (UCPD)

conducted a check of traffic cameras and Automatic License Plate Readers (ALPRs) in Upper

Chichester, Pennsylvania, which is very close to the Pennsylvania/Delaware state border.

Detectives identified a gold Chevrolet Malibu bearing Pennsylvania license plate LMN-9806.

The UCPD located the vehicle backed into a parking space at the Boothwyn Court Apartments,

located at 2820 Chichester Avenue, in Boothwyn, Pennsylvania, less than three miles from the

Wawa at 301 Ridge Road in Claymont, Delaware. A PPD report revealed the Pennsylvania

license plate bearing LMN-9806 was reported stolen from a different vehicle on October 27,

2020.



                                              30
              Case 2:21-mj-00512 Document 1 Filed 03/22/21 Page 32 of 53




        44.     Law enforcement established surveillance on the gold Chevrolet Malibu at the

apartment complex that was parked near the “D” building of the apartment complex. During this

surveillance, investigators went to the vehicle and observed that a folded-up piece of paper was

placed over the VIN# on the dashboard. A large orange/red crowbar could be seen through the

front windshield in the front passenger seat. The vehicle was seized by UCPD for having a

stolen license plate.

        45.     On November 12, 2020, an ATF Task Force Officer obtained a federal search

warrant approved by the Honorable Lynne A. Sitarski for the gold Chevrolet Malibu bearing

Pennsylvania license plate LMN-9806, VIN# 1G1ZB5E14BF120411. Investigators searched the

vehicle and found Pennsylvania license plate KXL-4951 on the rear floorboard. A Pennsylvania

Department of Transportation vehicle record check of PA license plate KXL-4951 indicated that

the plate belonged on the vehicle being searched, a Chevrolet with VIN# 1G1ZB5E14BF120411,

registered to Kamar THOMPSON, 601 Magee Ave. Fl. 1, Philadelphia, Pennsylvania. I believe

this license plate was removed and replaced by the stolen one located on the car to conceal

THOMPSON’s connection to the car used in these crimes. A second Pennsylvania license plate

ZLY-4698 was also recovered from the rear driver’s side floorboard. A Pennsylvania

Department of Transportation vehicle record check revealed that PA Plate ZLY-4698 was

reported stolen on November 4, 2020 in Philadelphia, PA. To date, THOMPSON has never

reported his gold Chevrolet Malibu stolen.

        46.     The folded paper concealing the VIN# located on the dashboard of the vehicle,

along with a white, “Jason” Halloween mask recovered from the vehicle were processed by the

PPD Crime Scene Unit. PPD CSU recovered four latent prints from the folded piece of paper

and two latent prints from the white facemask. The recovered latent prints were processed
                                               31
             Case 2:21-mj-00512 Document 1 Filed 03/22/21 Page 33 of 53




through AFIS. A positive result through AFIS indicated that the fingerprints belonged to Kamar

THOMPSON. Additionally, PPD CSU recovered a separate latent print from the Chevrolet

Malibu, which was processed through AFIS. This fingerprint belonged to Nasser McFALL. In

addition, investigators recovered a green bag (see paragraph 39 above), that resembled the green

bag that is observed in surveillance video depicting Scene #4 described above. A later laboratory

analysis by the ATF Forensic Laboratory determined that the green bag contained explosive

residue.

       47.     In THOMPSON’s vehicle, officers found a white hard hat, later tied to Kamar

THOMPSON and several documents including the following: the vehicle title, pink-slip for the

vehicle, insurance card and traffic court receipts for the Chevrolet Malibu in the name of Kamar

THOMPSON. PPD CSU recovered one AT&T RTR receipt from the front driver’s seat of the

Chevrolet Malibu, dated October 31, 2020, at 1:22:48 a.m. for $68 for phone number 267-693-

6720 (See below image).




                                               32
             Case 2:21-mj-00512 Document 1 Filed 03/22/21 Page 34 of 53




       48.     The Delaware State Police fingerprint lab identified the fingerprints recovered

from the plastic trash bag recovered from inside the Wawa on Ridge Road, in Claymont,

Delaware as belonging to Kamar THOMPSON.

                Scene #6 - 4600 Roosevelt Blvd. Philadelphia, PA (December 2, 2020)

       49.     On December 2, 2020, at approximately 4:59 a.m., members of the ATF Arson &

Explosives Task Force responded to 4600 Roosevelt Boulevard, in Philadelphia, Pennsylvania

for a report of an ATM explosion. Upon arrival, investigators observed a heavily damaged free-

standing Wells Fargo Bank ATM located in the parking lot of the Chick-Fil-A. A post blast

examination was conducted of the scene and investigators recovered evidence indicative of a

minimum of two illegal explosive devices placed on the front of the ATM. United States

Currency was on the ground in front of the ATM. Additionally, investigators recovered

                                               33
            Case 2:21-mj-00512 Document 1 Filed 03/22/21 Page 35 of 53




cardboard debris, red plastic debris, pieces of the ATM housing with visible residue, two blue

latex gloves, several traffic cones, and a large orange/red crowbar like the one recovered in

THOMPSON’s Chevrolet Malibu.




                      Wells Fargo ATM-4600 Roosevelt Blvd. Philadelphia




                                                34
             Case 2:21-mj-00512 Document 1 Filed 03/22/21 Page 36 of 53




                     Wells Fargo ATM- 4600 Roosevelt Blvd. Philadelphia

       50.     A review of surveillance video obtained from Wells Fargo and other commercial

businesses in the complex captured two males wearing construction reflective vests and masks

exit a small silver SUV, place several traffic cones around the ATM location and approach the

ATM with two crowbars. The two males use the crowbars to attempt to break into the ATM.

One male is observed placing an item in the ATM and both males run away from the ATM just

before an explosion. The two males return to the ATM and place another item into the machine.

Both males run away from the ATM just before the explosion. The second explosion breached

the ATM’s safe. The two males rummaged through the exposed interior of the ATM stealing

money. Wells Fargo reported to investigators that approximately $65,845 was stolen from the

machine.

             Scene #7 – 7782 Crittenden Street, Philadelphia, PA (March 2, 2021)

       51.     On March 2, 2021, at approximately 5:42 am, PPD officers responded to a report

of a burglar alarm at the ATM located at the Wells Fargo Bank, 7782 Crittenden Street in

Philadelphia, Pennsylvania. Upon arrival, officers observed significant damage to a Wells Fargo

ATM directly adjacent to the Wells Fargo Bank building. Members of the ATF Arson &

Explosives Task Force responded to 7782 Crittenden Street, in Philadelphia, Pennsylvania to

investigate the explosion. A post blast examination was conducted of the scene and investigators

recovered evidence indicative of a minimum of two illegal explosive devices placed on the front

of the ATM. United States Currency was on the ground in front of the ATM. Additionally,

investigators recovered cardboard debris and pieces of the ATM housing with visible residue.




                                              35
             Case 2:21-mj-00512 Document 1 Filed 03/22/21 Page 37 of 53




        Damage as found upon arrival at Wells Fargo ATM – 7782 Crittenden St., Philadelphia

       52.     A review of surveillance video obtained from Wells Fargo shows two unknown

persons exit a white/black GMC Isuzu dump truck with “Grassworks Landscaping” on the door.

The unknown persons are wearing construction type reflective vests, helmets, gloves, and masks.

The individuals approach the ATM and use a crowbar to force open the exterior metal door of

the ATM. The individuals use the crowbar on the interior safe door. One of the individuals,

wearing a reflective vest produces a red cylindrical object. The individual bends over, places the

object into the interior safe door near the money slots, then both individuals run towards the

dump truck. A bright flash of light from an explosion occurs followed by debris and light-

colored smoke emitting from the front of the ATM. The ATM camera is observed shifting

higher causing the bottom portion of the ATM to be out of view. I believe that the ATM camera

is moved due to the blast pressure from the initial explosion. Both individuals are seen returning

to the ATM, which is still smoking. A second bright flash of light is observed followed by
                                                36
             Case 2:21-mj-00512 Document 1 Filed 03/22/21 Page 38 of 53




debris and light-colored smoke from the front of the ATM (a second explosion). Both

individuals return and are seen bending over in front of the ATM, picking up money from the

ground and placing it in a plastic bag. The individuals return to the dump truck and leave the

parking lot. Wells Fargo reported to investigators that approximately $161,380 was stolen from

the machine.




                  Wells Fargo video still of individual with hand sledge and pry bar

    PUBLIC STORAGE and ARRIVE (University City) APARTMENTS SEARCHES

       53.     During the search of Kamar THOMPSON’s black Chevrolet Impala, investigators

recovered a set of black and silver keys marked “Chateau” and a business card for a Public

Storage facility, later identified as the “Public Storage”, located at 950 Jaymor Road,

Southampton, PA 18966, Unit L-393. Investigators were able to identify that the keys recovered

in the vehicle belonged to this unit. On February 5, 2021, I obtained a Federal Search Warrant

for this storage unit from the Honorable Richard A. Lloret. On the same date, agents searched

the storage unit and found it was empty.

                                                 37
             Case 2:21-mj-00512 Document 1 Filed 03/22/21 Page 39 of 53




       54.     On January 28, 2021, PPD Officers arrested Kamar THOMPSON. During the

incident (previously described in Paragraph 19), officers recovered a large key ring containing

numerous keys and what appear to be vehicle keys. Included on this key ring was a set of two

keys with a blue key chain marked “Welcome Home.” Investigators have observed and obtained

information that both Kamar THOMPSON’s black Chevrolet Impala, and Person #1’s 2013

Nissan Altima were parked outside 3601 Market Street, in Philadelphia, Pennsylvania. The

Arrive University City Luxury Apartments is located at that address. Investigators were able to

recover surveillance video from the building which showed Person #1 arriving and leaving this

apartment complex.

       55.     Agents determined that THOMPSON’s keys and his key chain marked

“Welcome Home” were for a mailbox and the front door of Apartment #1712 in the University

City Luxury Apartments. The property manager stated that the apartment was vacant and the

eviction notices were piling up at the apartment door. On February 26, 2021, ATF investigators

obtained a Federal Search Warrant for 3601 Market Street, Philadelphia, Apartment # 1712. The

warrant was approved by the Honorable David S. Strawbridge on February 26, 2021. On the

same date, agents went to this apartment and used the keys recovered from THOMPSON to

access the apartment door. During the search of the apartment, Agents collected bills in the

name of Kamar THOMPSON for 601 Magee Avenue, along with numerous receipts for luxury

retail purchase from stores such as Louis Vuitton.

       56.     The same large key ring referenced above also included a black car key, which

appeared to belong to a Chevrolet vehicle. On March 3, 2021, an ATF Task Force Officer and

ATF Special Agent went to Luongo’s Towing located at 338 Parkmount Road, Glen Riddle,

Pennsylvania, to find Kamar THOMPSON’s Chevrolet Gold Malibu in storage there.
                                               38
             Case 2:21-mj-00512 Document 1 Filed 03/22/21 Page 40 of 53




Investigators tried the black car key located on the key ring THOMPON had on him when he

was arrested. This key unlocked the vehicle door of the gold Chevrolet Malibu found in

Boothwyn Pennsylvania after the explosive incident at the Wawa, in Claymont, Delaware.

Kenniyah Hilliard, Person #1’s family member lives in that apartment complex where the gold

Chevrolet Malibu was located.

                        RECOVERY OF Person #1’s CELL PHONE

       57.     On February 9, 2021, members of the Pennsylvania Attorney General’s Office

Gun Violence Task Force (GVTF) and the United States Marshal’s Violent Crimes Fugitive

Task Force (VCFTF) arrested a fugitive in an unrelated investigation at 404 W. Thompson

Street, Philadelphia Pennsylvania. During the arrest, agents from those task forces observed

multiple firearms and cell phones throughout the house. Agents then obtained a Pennsylvania

state search and seizure warrant for observed items, including the cellular telephones. During

that search, among other items, the agents seized a white iPhone with a Pennsylvania

Identification Card that was stored in the clear cell phone case. The Identification Card could be

seen through the clear case. The Identification Card was issued to Person #1. See photo below.




                                                39
               Case 2:21-mj-00512 Document 1 Filed 03/22/21 Page 41 of 53




    Person #1s cell phone recovered from 404 W. Thompson Street, Philadelphia

                           601 MAGEE AVENUE – SEARCH WARRANT

         58.      On March 11, 2021, I applied for a Federal Search Warrant for 601 Magee

Avenue, 1st Floor, in Philadelphia, Pennsylvania, that was approved by the Honorable Lynne A.

Sitarski. On March 11, 2021, I, along with members of the ATF Philadelphia A&E Task Force,

searched 601 Magee Avenue, 1st Floor, Philadelphia, Pennsylvania. We recovered a Fiskars axe

that we saw previously during the January 28, 2021 search of same address 5. This was similar to

the axe that the person used to destroy the ATM in Target (Scene #1).

         59.      During the search, I interviewed the landlord (owner) of 601 Magee Avenue,

Philadelphia, Pennsylvania. He told me that shortly before February 22, 2021, he and his

workers moved the majority of THOMPSON’s belongings to the unoccupied commercial space

below the 1st Floor. On February 22, 2021, THOMPSON’s girlfriend and others removed some

of THOMPSON’s belongings. They left a significant number of trash bags of items that had


5
  On the date of the original search, we could not seize the axe or the sneakers described in paragraph 58 and shown
in photographs in paragraph 20, because the seizure of those items was not authorized by that warrant.
                                                         40
                 Case 2:21-mj-00512 Document 1 Filed 03/22/21 Page 42 of 53




been removed from THOMPSON’s apartment. The landlord asked THOMPSON’s girlfriend

what she was going to do about the remaining items. She told him that they were trash and she

was not taking them. The landlord told me that he was going to be throwing the items away.

The landlord gave consent to members of the ATF Philadelphia A&E Task Force to search the

trash bags and other items that once belonged to THOMPSON. Investigators then found and

recovered orange and black Nike sneakers. These were the sneakers observed during the January

28, 2021 search of the address mentioned above. They are like the sneakers that a suspect was

wearing in the Target ATM explosion (Scene #1).

                                 LABORATORY TESTING SUMMARY

           60.       As part of this investigation, various items of evidence have been sent to forensic

laboratories including the PPD Forensics Lab, the Delaware State Police Lab, and the ATF

Forensic Lab. In summary, the analysis of some of this evidence have yielded the following

results:

                 •   Scene #2 - 3230 Richmond Street, Philadelphia, PA: Person #1’s fingerprints

                     located on a “Milwaukee” hard-hat (Philadelphia Police Department Laboratory).

                 •   Scene #2 – 3230 Richmond Street, Philadelphia, PA: Red Plastic fragments;

                     Residue and combustion products of a perchlorate/chlorate explosive mixture

                     (ATF Laboratory)

                 •   Scene #4 – 7001 Roosevelt Boulevard, Philadelphia, PA: Red Fragments; Red

                     and brown cardboard pieces; Damaged red plastic fragments; and, Plastic ATM

                     parts – residue/combustion products of a perchlorate/chlorate explosive mixture

                     (ATF Laboratory)


                                                      41
             Case 2:21-mj-00512 Document 1 Filed 03/22/21 Page 43 of 53




             •   Scene #5 – 301 Ridge Road, Claymont, Delaware: Piece of ATM housing with

                 circuit board and visible residue; Residue, and Combustion product of a

                 potassium perchlorate mixture identified (ATF Laboratory)

             •   Scene #5 – 301 Ridge Road, Claymont, Delaware: Kamar THOMPSON’s

                 Fingerprints on a trash bag (Delaware State Police Laboratory).

             •   Gold Chevrolet Malibu Search Warrant: Kamar THOMPSON’s Fingerprints

                 recovered from documents and a mask (PPD Laboratory).

             •   Gold Chevrolet Malibu Search Warrant: Nasser McFALL’s Fingerprints

                 (PPD Laboratory)

             •   Gold Chevrolet Malibu Search Warrant: Green reusable shopping bag with

                 white lettering; Areas of the bag were damaged (charred/melted); Small fragments

                 of damaged brown cardboard, some with a red paper surface; grey residue

                 present; and, Residue contained products of a perchlorate/chlorate explosive

                 mixture (ATF Laboratory) (bag believed to be carried in Scene #4)

             •   Scene #6 – 4600 Roosevelt Boulevard, Philadelphia, PA: Red cardboard

                 pieces; Red plastic pieces; ATM debris or fragments; and, Residue/combustion

                 products of a perchlorate/chlorate explosive mixture (ATF Laboratory)

         CELL PHONE IDENTIFICATION AND LOCATION DATA ANALYSIS

       61.       ATF Investigators have collected data to conduct cell phone and location analysis,

including subscriber information, account information, historical Call Detail Records

(CDRs/Toll Records) and historical cell tower location data believed to be evidence of Kamar

THOMPSON’s, Nasser McFALL’s and Person #1’s participation in this conspiracy to commit


                                                 42
             Case 2:21-mj-00512 Document 1 Filed 03/22/21 Page 44 of 53




arson. These records have been obtained through grand jury subpoenas and search warrants. I

believe that at least three phone numbers were used by THOMPSON, McFALL, and Person #1

during the conspiracy.

       62.     On November 12, 2020, an ATF Task Force Officer obtained a federal search

warrant approved by the Honorable Lynne A. Sitarski for a gold Chevrolet Malibu, VIN#

1G1ZB5E14BF120411 registered to Kamar THOMPSON (See paragraph 45). Investigators

searched the vehicle and recovered one “AT&T RTR” receipt from the front driver’s seat of the

Chevrolet Malibu, dated October 31, 2020, at 1:22:48 a.m. for $68 for phone number 267-693-

6720 (see below image). I learned that these types of receipts are for AT&T “go-phones” or pre-

paid phones. I learned that “RTR” refers to “Real Time Refill,” meaning adding money for

prepaid phone service. This phone number was used by THOMPSON (THOMPSON PHONE).




                                              43
              Case 2:21-mj-00512 Document 1 Filed 03/22/21 Page 45 of 53




       63.      On October 1, 2019, Person #1 was stopped in a black 2014 Chevrolet

Impala, PA License Plate KZL-2422 owned by Tracy Tidwell, of 5830 Race Street and

issued a traffic summons. During this police encounter, McFALL provided his cellular

phone number as 267-624-8580. On November 14, 2019, McFALL was investigated

driving a red 1996 Honda Accord, DE License Plate XP709426. According to the report,

McFALL provided cellular number 267-624-8580 to police (McFALL’s PHONE).

       64.      Investigators reviewed call detail records for THOMPSON PHONE and

McFALL PHONE and identified another relevant number 302-585-6126, that we believe

was used by Person #1 (Person #1 PHONE), which has common, frequent contacts with

the others. The call detail records show that between October 27, 2020 and November 5,

2020, THOMPSON PHONE and McFALL PHONE were both in contact with Person #1

PHONE. They were in contact on the day prior to an explosive incident and/or the day of

the crimes.

       65.      As a result of the above listed information, Agents obtained historical call detail

records with location data.

       66.      All three of these phone numbers were maintained by AT&T from October 28,

2020 through November 6, 2020. McFALL PHONE is still maintained by AT&T.

       67.      AT&T records show that THOMPSON PHONE is a pre-paid phone and

subscribed to “Josh Smith” at 2236 N. Broad Street. I reviewed open source records to conclude

that “Josh Smith” does not reside at that address. Through surveillance ATF learned that 2236

N. Broad Street is a vacant lot. The account number for THOMPSON PHONE, listed as

464128832717, was activated on October 17, 2019 and listed as active when the records were

furnished. It appears the phone drastically reduced its regular calling and texting activity on or
                                                 44
              Case 2:21-mj-00512 Document 1 Filed 03/22/21 Page 46 of 53




about December 3, 2020, with some exceptions. There were incoming call attempts made to that

phone until on or about January 11, 2021.

       68.      On or about December 13, 2020 and on or about January 11, 2021, ATF received

phone records from AT&T for 267-624-8580 (McFALL’s PHONE) showing that the phone is a

pre-paid phone subscribed to “Tyree Johnson” at 4060 Lancaster Avenue, in Philadelphia,

Pennsylvania. The account number, listed as 464128965415, was activated as of October 23,

2019 and was listed as active, or current as of the date these records were furnished. The email

address listed on the subscriber sheet for the record lists the following email address

mcfall.nasser@iCloud.com. Based on open source searches, there were no residents named

“Tyree Johnson” living at that address. Based on visual surveillance, it appears that 4060

Lancaster Avenue is a phone store. After reviewing records obtained for this phone, the phone is

still actively using data, making and receiving calls and text messages as of March 1, 2021.

       69.      On or about December 13, 2020, ATF received phone records from AT&T

showing that Person #1 PHONE is a post-paid phone listed as a “TRACFONE” with no

corresponding subscriber or billing information. The account number, listed as 464134340293,

was activated as of September 19, 2020 and was listed as active, or current as of the date these

records were furnished. After a review of records obtained for this phone, it appears the phone

significantly reduced regular calling and texting activity on or about November 19, 2020, with

some exceptions. There were additional incoming call attempts made to that phone until on or

about December 9, 2020.

        70.     Person #1 PHONE has multiple contacts to phone number 484-479-4916. As

mentioned above in paragraph 13, Kenniyah Hilliard provided her contact number to police as

484-479-4916. A review of phone contacts between Person #1 PHONE and Hilliard show
                                                 45
             Case 2:21-mj-00512 Document 1 Filed 03/22/21 Page 47 of 53




multiple contacts before and after the ATM explosion at the Wawa at 301 Ridge Road, in

Claymont, Delaware. Specifically, on November 5, 2020 a contact from Person #1 PHONE to

Hilliard at approximately 4:18 a.m. (just prior to the Wawa incident) and then again from Person

#1 PHONE to Hilliard at approximately 4:49 a.m., after the explosive incident at the Wawa.

There are also multiple attempted phone contacts made between the two numbers later in the day

on November 5, 2020. On November 6, 2020, the day police towed THOMPSON’s Gold

Malibu from Kenniyah Hilliard’s apartment complex there are additional attempted contacts and

a call between the numbers. On March 12, 2021, I also received documents obtained from

American Airlines that show that Person #1 and Kenniyah Hilliard traveled together during

August 2020, further demonstrating their close relationship.

       71.     The distance between the Wawa at 301 Ridge Road to Hilliard’s apartment

complex at 2820 Chichester Avenue is approximately 2 to 2 ½ miles depending on direction of

travel. This Wawa is approximately 1.6 miles to McFALL’s residence.

       72.     ATF analyzed the AT&T historical Cell Tower Data for these three phone

numbers for each of the crimes described below:

    Scene #1 - Target ATM - 2701 Castor Avenue, Philadelphia, PA – October 28, 2020
                              between 6:00 – 8:00 A.M.

       73.     On October 28, 2020, throughout the early morning hours, THOMPSON PHONE,

McFALL PHONE, and Person #1 PHONE were active and connecting to cellular telephone

towers (cell towers). At approximately 3:22 a.m., McFALL PHONE and Person #1 PHONE are

in the same area, connecting to the same cell tower. From approximately 3:30 a.m. to 4:15 a.m.,

McFALL Phone and Person #1 PHONE travel northeast into Philadelphia. At approximately

4:18 a.m., THOMPSON PHONE, McFALL Phone, and Person #1 PHONE are all connecting to

                                               46
             Case 2:21-mj-00512 Document 1 Filed 03/22/21 Page 48 of 53




cell towers in an area near the Lawncrest section of Philadelphia. McFALL PHONE and Person

#1 PHONE travel away from the area and appear to be traveling together, connecting to the same

or nearby cell towers at similar times. At approximately 5:00 a.m., McFALL PHONE and

Person #1 PHONE travel from west to east, connecting to cell towers that cover the area near

2701 Castor Avenue (Scene 1 location) at approximately 5:25 a.m. Between approximately 6:14

a.m. and 6:46 a.m., there are multiple phone calls between THOMPSON PHONE and Person #1

PHONE as THOMPSON PHONE travels south. At approximately 6:46 a.m., THOMPSON

PHONE, McFALL PHONE, and Person #1 PHONE are all connecting to cell towers that cover

the area near 2701 Castor Avenue. The first indication of any the three phones leaving the Scene

1 area occurs at approximately 7:57 a.m., when Person #1 PHONE begins traveling north. At

approximately 8:03 a.m., McFALL PHONE also appeared traveling north with Person #1

PHONE. At approximately 8:56 a.m. and 9:28 a.m., THOMPSON PHONE connected to the

tower covering the Scene 1 area again. McFALL PHONE and Person #1 PHONE travel past the

Scene 1 area, but continue traveling south. At approximately 9:35 a.m., THOMPSON PHONE is

seen leaving the Scene 1 area and traveling north. By approximately 9:50 a.m., THOMPSON

PHONE is back in the Lawncrest area and McFALL PHONE and Person #1 PHONE are near the

Pennsylvania/Delaware border near Claymont, Delaware.

      Scene #2 - Wawa ATM - 3230 Richmond St, Philadelphia, PA – October 29, 2020
                              between 1:24 – 1:50 A.M.

       74.     On October 29, 2020, cellular telephones used by THOMPSON, McFALL

PHONE, and Person #1 were active and connecting to cell towers. From 12:00 a.m. to

approximately 12:55 a.m., THOMPSON PHONE, McFALL PHONE, and Person #1 PHONE

were all active and all connecting to cell towers within close proximity to each other as they

                                                47
             Case 2:21-mj-00512 Document 1 Filed 03/22/21 Page 49 of 53




traveled throughout the area near North and Northwest Philadelphia. At approximately 12:55

a.m., all three phones travel east/northeast, in the direction of 3230 Richmond Street (Scene 2).

At approximately 1:03 a.m., Person #1 PHONE connects to a cell tower the covers the area of

Scene 2. At approximately 1:07 a.m., McFALL PHONE also connects to a cell tower that covers

the area of scene 2. At approximately 1:24 a.m., THOMPSON PHONE connects to a cell tower

that covers the area of Scene 2. THOMPSON PHONE, McFALL PHONE, and Person #1

PHONE have multiple connections to cell towers covering the area of Scene 2 within the same

period. At approximately 1:51 a.m., Person #1 PHONE begins to travel south away from Scene

2. By approximately 1:53 a.m., all three cell phones are traveling south, connecting to the same

or nearby towers within the same time. Between approximately 2:14 and 2:18 a.m., all three

phones connect to the same tower near Pennsylvania/Delaware border that covers the area near

Claymont, Delaware.

   Scene #3 – Wawa Burglary - 3230 Richmond St, Philadelphia, PA – October 31, 2020
                               between 3:00 – 3:06 A.M.

       75.     On October 31, 2020, cellular telephones used by THOMPSON, McFALL

PHONE, and Person #1 were active and connecting to cell towers. McFALL PHONE was

connecting to cell towers near Kissimmee, Florida during the duration of this event. From

approximately 1:00 a.m. through 2:00 a.m., THOMPSON PHONE and Person #1 PHONE were

active in the north/northwest area of Philadelphia. THOMPSON PHONE and Person #1 PHONE

were in close proximity, connecting to the same or nearby towers within the same time period.

Between 2:24 a.m. and 2:30 a.m., THOMPSON PHONE and Person #1 PHONE traveled east

towards the direction of 3230 Richmond Street (Scene 3). Between 2:29 a.m. and 2:36 a.m.,

both THOMPSON PHONE and Person #1 PHONE connect to the same cell tower that covers

                                                48
               Case 2:21-mj-00512 Document 1 Filed 03/22/21 Page 50 of 53




the area of Scene 3. At approximately 3:30 a.m., both cell phones are in the area near Scene 4

below.

 Scene #4 – Wawa ATM – 7001 Roosevelt Boulevard, Philadelphia, PA – October 31, 2020
                             between 4:09 – 4:20 A.M.

         76.     On October 31, 2020, cellular telephones used by THOMPSON, McFALL

PHONE, and Person #1 PHONE were active and connecting to cell towers. McFALL PHONE

was connecting to cell towers near Kissimmee, Florida, during the duration of this event. At

approximately 3:59 a.m., both THOMPSON PHONE and Person #1 PHONE connect to the

same cell tower just south of 7001 Roosevelt Boulevard (Scene 4). THOMPSON PHONE

connects to a tower that covers the area near scene 4 until approximately 4:10 a.m. Person #1

PHONE does not access another tower again until approximately 5:13 a.m., when it connects

with a tower in north Philadelphia. Between 5:20 a.m. and 5:24 a.m., THOMPSON PHONE and

Person #1 PHONE connect to the same tower in north Philadelphia.

         77.     Regarding McFALL PHONE and the movement of McFALL PHONE to Florida -

On October 30, 2020, McFALL PHONE contacts a cell tower near Philadelphia at approximately

1:38 p.m. McFALL PHONE then goes inactive. McFALL PHONE next connects to a cell tower

near Orlando International Airport at approximately 4:52 p.m. This is consistent with McFALL

PHONE traveling by plane from Philadelphia, Pennsylvania to Orlando, Florida. On November

2, 2020 at approximately 1:12 p.m., McFALL PHONE connects to a cell tower near Orlando

International Airport and then goes inactive. The phone next connects to a cell tower near

Philadelphia International Airport at approximately 3:40 p.m. This is consistent with McFALL

traveling by air from Orlando, Florida to Philadelphia, Pennsylvania.



                                               49
             Case 2:21-mj-00512 Document 1 Filed 03/22/21 Page 51 of 53




       78.     On March 12, 2021, I received records from American Airlines, via a Federal

Grand Jury Subpoena showing that on October 30, 2020, Nasser McFALL travelled from

Philadelphia to Orlando, Florida, on American Airlines Flight 1848, and returned to Philadelphia

via Orlando on American Airlines Flight 688 on November 2, 2020.

         Scene #5 - Wawa ATM - 301 Ridge Rd, Claymont, DE – November 5, 2020,
                               between 4:20 – 4:38 A.M.

       79.     On November 4, 2020, cellular telephones used by THOMPSON, McFALL, and

Person #1 were active and connecting to cell towers. Between approximately 8:41 p.m. and 8:44

p.m., THOMPSON PHONE and Person #1 PHONE both connected to the same tower near the

Lawncrest area of Philadelphia and McFALL PHONE is active near the Pennsylvania/Delaware

border near Ardentown, Delaware. Between approximately 8:45 p.m. and 9:15 p.m., Person #1

PHONE connects to dozens of towers as it travels southbound towards McFALL PHONE.

THOMPSON PHONE periodically connected to cell towers that correspond with the locations of

Person #1 PHONE as both phones travel south. At approximately 9:43 p.m., all three phones are

connecting to cell towers in the same area. All three phones remain active within ten miles of

Claymont, Delaware into November 5, 2020. On November 5, 2020 between approximately

3:00 a.m. and 3:30 a.m., THOMPSON PHONE and McFALL PHONE are both connecting to

cell towers that cover the area near Claymont, Delaware. At approximately 3:34 a.m., Person #1

PHONE connects to a cell tower that covers Scene 5. The three phones continue to connect to

cell towers in the area, which also covers 301 Ridge Road in Claymont Delaware (Scene 5).

Between approximately 3:48 a.m. and 3:59 a.m., THOMPSON PHONE, McFALL PHONE, and

Person #1 PHONE all connect to the same cell tower, which covers the area near Scene 5. From

approximately 4:15 a.m. through 4:40 a.m., THOMPSON PHONE, McFALL PHONE, and

                                               50
             Case 2:21-mj-00512 Document 1 Filed 03/22/21 Page 52 of 53




Person #1 PHONE all connect to cell towers in the area covering Scene 5. All three phones

remain active in that area until approximately 7:17 a.m., when THOMPSON PHONE and Person

#1 PHONE begin traveling north towards Philadelphia. At approximately 7:50 a.m.,

THOMPSON PHONE and Person #1 PHONE arrive back in the Lawncrest section of

Philadelphia. McFALL PHONE remained in the Claymont, Delaware area.

 Scene #6 - Wells Fargo ATM - 4600 Roosevelt Blvd., Philadelphia, PA – December 2, 2020
                               between 4:50 – 5:02 A.M.

       80.     On December 2, 2020, the cellular telephone used by McFALL was active and

connecting to cell towers. Investigators do not have location information for THOMPSON or

Person #1 during this time. Between 12:00 a.m. and 1:00 a.m., McFALL PHONE connects to

cell towers near Darby, Pennsylvania. At approximately 1:10 a.m., McFALL PHONE connects

to a cell tower in West Philadelphia and is traveling northbound. At approximately 2:57 a.m.,

McFALL PHONE connects to a cell tower in North Philadelphia. At approximately 3:10 a.m.,

McFALL PHONE connects to a cell tower that covers the area of 4600 Roosevelt Boulevard

(Scene 6). At approximately 3:57 a.m., McFALL PHONE again connects to a cell tower that

covers Scene 6. At approximately 4:10 a.m., McFALL PHONE connects to a cell tower that is

nearby, but west of Scene 6. At approximately 4:57 a.m., McFALL PHONE is again connecting

to a cell tower that covers Scene 6. At approximately 5:10 a.m., McFALL PHONE connects to a

cell tower that is nearby, but northwest of Scene 6. At approximately 5:29 a.m., McFALL

PHONE is away from Scene 6, in the West Philadelphia area.

       81.     On March 19, 2021, the Honorable Timothy R. Rice approved a complaint and

arrest warrant charging Person #1 with conspiring and agreeing with others to use explosives to

damage property which affects interstate commerce, in violation of Title 18 U.S.C. § 844(n).

                                               51
             Case 2:21-mj-00512 Document 1 Filed 03/22/21 Page 53 of 53




                                            CONCLUSION

       82.     Based on the information provided above, I submit there is sufficient probable

cause to believe that from on or about October 28, 2020, through on or about March 2, 2021,

defendants Kamar Thompson, Nasser McFALL, and Person #1, known to the United States

Attorney, conspired and agreed with others to use explosives to damage property which affects

interstate commerce, in violation of Title 18 U.S.C. § 844(n).



                                                     /s Joseph Mangoni
                                                     Joseph Mangoni
                                                     Special Agent
                                                     Bureau of Alcohol, Tobacco,
                                                     Firearms & Explosives (ATF)



Sworn to and subscribed
before me at 1:52 p.m., this 22nd day
of March, 2021


/s Richard A. Lloret
Honorable Richard A. Lloret
U.S. Magistrate Judge




                                                52
